UNITED STATES DISTRICT COURT : t
SOUTHERN DISTRICT OF NEW YORK : TY

~ eae mm

 

Nov 20-2019

Anastasia Vitkina, os |

Plaintiff,

19-cv-3262 (AJN)
—y—-
ORDER

Abraham Benalloul,

Defendant.

 

 

ALISON J. NATHAN, District Judge:

On October 28, 2019 Plaintiff filed a motion to extend time to complete service unc pro
tunc and for costs incurred in serving Defendant pursuant to Federal Rule of Civil Procedure
4(d)(2). Dkt. No. 15. As of the date of this Order, Defendant has not responded to Plaintiff's
motion. Defendant shall file his opposition, if any, by November 25, 2019, Plaintiff shall file
her reply, if any, by December 4, 2019. At that time, the motion will be deemed fully briefed.

SO ORDERED.

Dated: November “3® , 2019
New York, New York

Ahn \

NALISON. NATHAN
United States District Judge

 
